ORDER
John Schulte appeals from the judgment denying and decree of dissolution of marriage in the divorce action brought by Ann Schulte. In particular, he appeals the trial court’s denial of maintenance and award of attorney fees. Finding no abuse of discretion, we affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).